ACCEPTED
                                                                                   03-15-00441-CV
                                                                                           6809782
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                               9/4/2015 3:46:39 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                      Case No. 03-15-00441-CV
__________________________________________________________________
                                                              FILED IN
                                                       3rd COURT OF APPEALS
                            COURT OF APPEALS               AUSTIN, TEXAS
                         FOR THE THIRD DISTRICT        9/4/2015 3:46:39 PM
                    _____________________________________ JEFFREY D. KYLE
                                                               Clerk
YOUTH EMPOWERMENT SERVICES, INC. D/B/A HIGGS CARTER KING GIFTED
             AND TALENTED CHARTER ACADEMY

                                                Plaintiff- Appellant

                                           V.

  TEXAS EDUCATION AGENCY and MICHAEL WILLIAMS, IN HIS OFFICIAL
          CAPACITY AS THE COMMISSIONER OF EDUCATION

                                                  Defendant- Appellee

                      On Appeal from the 345th Judicial District
               of Travis County, Texas, Cause No. D-1-GN-15-001090
                        _______________________________

                PLAINTIFF- APPELLANT’S
 UNOPPOSED MOTION TO DISMISS APPEAL WITHOUT PREJUDICE

        _________________________________________________________

                              THE LAW OFFICES OF RYAN HENRY, PLLC
                              1380 Pantheon Way, Ste. 215
                              San Antonio, Texas 78232
                              Telephone: (210) 257-6357
                              Facsimile: (210) 569-6494
                              ryan.henry@rshlawfirm.com

                              __________________________
                              Ryan Henry
                              State Bar No. 24007347

September 4, 2015             Counsel for Plaintiff-Appellant
                                       1
                                NO. 03-15-00441-CV

YOUTH EMPOWERMENT                          §   IN THE 3RD COURT OF APPEALS
SERVICES, INC. d/b/a HIGGS                 §
CARTER KING GIFTED &                       §
TALENTED CHARTER                           §
ACADEMY                                    §
     Appellant                             §
                                           §
V.                                         §
                                           §
TEXAS EDUCATION AGENCY                     §
& MICHAEL WILLIAMS, in his                 §
Official Capacity as the                   §
Commissioner of Education                  §
      Appellee                             §   TRAVIS COUNTY, TEXAS

       APPELLANT’S UNOPPOSED MOTION TO DISMISS APPEAL
                     WITHOUT PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

      Appellant, YOUTH EMPOWERMENT SERVICES, INC. d/b/a HIGGS

CARTER KING GIFTED & TALENTED CHARTER ACADEMY (hereinafter

“HCK”), files this its Motion to Dismiss Appeal Without Prejudice and shows the

Court as follows:

      The Appellant HCK filed this appeal on July 17, 2015 due to the judge in the

345th District Court of Travis County granting Defendant-Appellee’s Plea to the

Jurisdiction in its entirety. However, after certain events occurred and while the trial

court maintained plenary power, the court granted the Plaintiff a new trial as to at




                                           2
least one of the claims previously dismissed for lack of jurisdiction. As a result, the

July 17, 2015 order is interlocutory.

       Due to the 345th District Court agreeing to a new trial on part of HCK’s claims,

HCK moves to dismiss this appeal, without prejudice, so the new trial can move

forward on the central docket. HCK reserves the right to appeal the dismissal of the

remaining claims once a final order is issued in this case.

       Wherefore Premise Considered, the Appellant moves this court dismiss,

without prejudice, this appeal and for such further relief as it may show itself justly

entitled.

SIGNED this 4th day of September, 2015.

                                 Respectfully submitted,

                                 THE LAW OFFICES OF RYAN HENRY, PLLC
                                 1380 Pantheon Way, Ste. 215
                                 San Antonio, Texas 78232
                                 Telephone: (210) 257-6357
                                 Facsimile: (210) 569-6494
                                 ryan.henry@rshlawfirm.com


                                 __________________________
                                 Ryan S. Henry
                                 State Bar No. 24007347

                                 ATTORNEY FOR APPELLEE




                                           3
                         CERTIFICATE OF CONFERENCE

       I certify that I have conferred with Erika Laremont, attorney for Defendant-
Appellee, via email, and she is unopposed to Plaintiff- Appellant’s motion to dismiss
this appeal without prejudice.


                                       BY: ________________________
                                           RYAN S. HENRY




                                         4
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
in accordance with Texas Rules of Civil Procedure on this the 4th day of September,
2015, as indicated below.
Erika Laremont                      Sent Via Email:
General Litigation                  Erika.Laremont@texasattorneygeneral.gov
PO Box 12548
Austin, Texas 78711-2548
Attorney for Defendants/Appellant’s
Texas Education Agency and
Michael Williams

                                             _____________________________
                                             RYAN S. HENRY




                                         5